McCay, J.
If the summons in this case be but one summons in one suit on fourteen notes, then the County-Court at its monthly 'sessions, had no jurisdiction of it: Act of 1865 and-1866, pamphlet, page, 65, 70. This is admitted, but it is said, that here are fourteen summonses in one, that it notifies the defendant of fourteen actions, each on a note, described in the summons with sufficient accuracy, and this is true. Is this a sufficient service? We think not, the County-Court was limited by its organic law, at its monthly sessions, to suits, on amounts not exceeding one hundred dollars: Section 40, of the Act of 1865 and 1866. The Court was required in each case to issue a summons and cause the defendant to be served with a copy of it, section 24.
It contemplates and requires a separate distinct act in each suit. The Court with its whole machinery, is by the Act, limited in its capacity to carry on an action, for over one hundred dollars. Its grasp, whether by way of summons, judgment or execution, is by the law held to be too narrow, to cover over the amount of one hundred dollars.
The signature of the magistrate, the official act performed by him in issuing this summons, (if it be held to cover all these cases,) is an act over the amount of his legal capacity as an officer. The same is true of the act of the bailiff in the service. The issuing of the summons and the service of all the summonses are but one act. The Judge performs but one official act, and the bailiff but one. The law requires fourteen ; each of these officers has attempted in this act, to exercise *706his official powers over an amount beyond bis legal capacity. And his act therefore, by as much as it is beyond his powers, is void. There is but one summons and but one service. It is good for one case, to-wit: For the case founded on the note copied in the summons, but for no others. As to this one case it is somewhat'irregular, but after judgment, we think it good. The Court ought to have granted the motion all in the cases but one.
Judgment reversed.